PER CURIAM.
We affirm. There was not a timely and specific objection to the state’s technical failure to establish that certified judgments introduced into evidence constituted prior felony convictions of appellant. Thus, we find no merit in this point on appeal. See Johnson v. State, 478 So.2d 885 (Fla. 3d DCA 1985), cause dismissed, 488 So.2d 830 (Fla.1986); see also Reed v. State, 603 So.2d 69 (Fla. 4th DCA 1992); Burrell v. State, 601 So.2d 628 (Fla. 2d DCA 1992).
Assuming arguendo an objection was properly made, we also affirm the denial of appellant’s motion for mistrial based upon testimonial prejudice, finding that any such error was harmless beyond a reasonable doubt. State v. Di Guilio, 491 So.2d 1129 (Fla.1986)..
AFFIRMED.
ANSTEAD, HERSEY and WARNER, JJ., concur.